MEMORANDUM ***
California state prisoner Regal Robinson appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pur*772suant to 28 U.S.C. § 2253. We review de novo a district court’s ruling on the merits of a habeas corpus petition, see Sandgathe v. Maass, 314 F.3d 371, 376 (9th Cir.2002), and we affirm.
Robinson contends that the prosecutor’s use of peremptory challenges violated his constitutional rights, and that the district court erred in finding that he failed to prove purposeful racial discrimination by the prosecution. We disagree. After a de novo review, we conclude that the state trial court’s ruling on People v. Wheeler, 22 Cal.3d 258, 148 CaLRptr. 890, 583 P.2d 748 (Cal.1978), motion was not error. See Bat-son v. Kentucky, 476 U.S. 79, 96-97, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986); Williams v. Runnels, 432 F.3d 1102, 1105 (9th Cir. 2006). Accordingly, the district court properly denied this claim.
To the extent Robinson raises uncerti-fied issues, we construe his arguments as a motion to expand the Certificate of Ap-pealability, and we deny the motion. See 9th Cir. R. 22 — 1(e); Hiivala v. Wood 195 F.3d 1098, 1104-05 (9th Cir.1999) (per cu-riam).
We also deny Robinson’s request for an initial hearing en banc. See Fed. R.App. P. 35(b).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.